UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4037


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARIO OLIVER PEREZ-SANCHEZ, a/k/a Catfish,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:13-cr-00077-MR-DLH-3)


Submitted:   September 16, 2015           Decided:   October 6, 2015


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mario Oliver Perez-Sanchez pleaded guilty to conspiracy to

possess      with        intent         to        distribute        and         distribute

methamphetamine, in violation of 21 U.S.C. § 846 (2012).                                    The

district     court       sentenced      Perez-Sanchez          to    151       months        of

imprisonment and he now appeals.                   Appellate counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning        whether      trial         counsel        rendered          ineffective

assistance     and       whether     the      sentence       is     procedurally           and

substantively        reasonable.             Perez-Sanchez        filed        a     pro     se

supplemental brief raising additional issues. *                     Finding no error,

we affirm.

      Appellate      counsel    first        questions       whether     trial       counsel

rendered     ineffective        assistance.             To     prove       a       claim     of

ineffective        assistance      of    counsel,        a    defendant        must        show

(1) “that counsel’s performance was deficient,” and (2) “that

the       deficient        performance            prejudiced         the           defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984).                                Under the

second     prong    of    the   test     in       the   context     of     a   conviction

following a guilty plea, a defendant can show prejudice only by

demonstrating “a reasonable probability that, but for counsel’s



      *We have reviewed the issues raised in Perez-Sanchez’s pro
se supplemental brief and conclude they lack merit.



                                              2
errors, he would not have pleaded guilty and would have insisted

on going to trial.”            Hill v. Lockhart, 474 U.S. 52, 59 (1985).

     Moreover, we may address a claim of ineffective assistance

on   direct       appeal        only     if        the     lawyer’s          ineffectiveness

conclusively        appears       on     the       record.             United          States       v.

Baldovinos,       434    F.3d     233,       239    (4th    Cir.       2006).               We    have

thoroughly       reviewed      the     record      and    conclude         that       ineffective

assistance       does    not    conclusively            appear    on       the    record.            We

therefore decline to address this claim on direct appeal.

     Counsel next questions whether the district court erred in

applying an enhancement for a leadership role in the conspiracy

under    the     Sentencing      Guidelines.              Counsel       further         questions

whether the sentence is substantively reasonable.                                     We review a

sentence    for     reasonableness,           applying      an    abuse          of    discretion

standard.        Gall v. United States, 552 U.S. 38, 51 (2007); see

also United States v. Lymas, 781 F.3d 106, 111 (4th Cir. 2015).

In so doing, we first examine the sentence for any procedural

error,     Lymas,       781    F.3d     at     111-12,      and     then         consider           the

substantive reasonableness of the sentence; if the sentence is

within     the     Guidelines          range,       we    apply        a    presumption             of

reasonableness.         See Rita v. United States, 551 U.S. 338, 346-59

(2007)     (upholding         presumption          of    reasonableness               for        within

Guidelines sentence).



                                               3
     In addition, in reviewing the district court’s calculations

under    the    Guidelines,   “we    review   the    district   court’s    legal

conclusions de novo and its factual findings for clear error.”

United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010)

(internal quotation marks omitted).              We will “find clear error

only if, on the entire evidence, we are left with the definite

and firm conviction that a mistake has been committed.”                   Id. at

631 (internal quotation marks omitted).

     Under the Guidelines, a four-level enhancement applies to

the offense level if the defendant was an organizer or leader of

a criminal organization that involved five or more participants,

or was otherwise extensive.           U.S. Sentencing Guidelines Manual

§ 3B1.1(a); see also United States v. Cameron, 573 F.3d 179, 184

(4th Cir. 2009).         The district court must find the enhancement

applicable by a preponderance of the evidence.               United States v.

Grubbs, 585 F.3d 793, 803 (4th Cir. 2009).                We conclude that the

district       court   correctly    calculated      the   advisory   Guidelines

range.     In addition, Perez-Sanchez has failed to overcome the

presumption of reasonableness applied to his within-Guidelines

sentence.

     We have examined the entire record in accordance with the

requirements of Anders and have found no meritorious issues for

appeal.        Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform Perez-Sanchez,

                                        4
in writing, of the right to petition the Supreme Court of the

United States for further review.                 If Perez-Sanchez requests

that   a   petition    be    filed,   but    counsel    believes       that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                     Counsel’s motion

must state that a copy thereof was served on Perez-Sanchez.                           We

dispense    with      oral   argument       because     the    facts     and    legal

contentions    are    adequately      presented    in    the   materials        before

this court and argument would not aid in the decisional process.



                                                                              AFFIRMED




                                        5